Citation Nr: 0912477	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2009, the Veteran testified before the undersigned at the RO.

The October 2004 rating decision also denied three other 
claims raised by the Veteran.  However, his May 2006 
substantive appeal specified that he only wished to pursue an 
appeal of his claim of entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.

3.  The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in August 2004 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate a claim of entitlement to service 
connection.

A letter dated in February 2006 told the Veteran that, in 
order to substantiate his claim, he needed to provide 
evidence of a diagnosis of PTSD based on objective stressors 
related to his service.

A March 2006 letter provided notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in March 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The Veteran has not been afforded an 
examination on the issue decided herein.  As detailed below, 
the record contains no evidence of a diagnosis of PTSD.  In 
addition, the Veteran has not provided information with which 
the RO could attempt to verify an in-service stressor.  As 
such, an examination of the Veteran is not warranted, because 
the record is sufficient for the Board to render a decision.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304 (f).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat, and the record establishes the Veteran was not 
involved in combat.  Rather, he reported that there were 
ambushes and that others fired weapons.  His assertions do 
not give rise to a finding of combat.  Furthermore, his 
service records do not contain any information that would 
suggest combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran has asserted that he had 33 days of TDY 
(temporary duty) and that he was exposed to stressors 
including ambush and seeing dead bodies.  However, the 
preponderance of the evidence is against the claim.  The 
Board has reviewed the evidence of record and determined that 
PTSD has not been diagnosed.  The Veteran confirmed in 
testimony before the Board in February 2009 that PTSD has not 
been diagnosed by a competent individual.  Furthermore, the 
Veteran has not established that he is competent to establish 
a particular diagnosis.  We conclude that the proper use of 
the DSM is far more complex than identifying a broken arm. 
 Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

The record also shows that the Veteran, including in his 
testimony, has not established that he was in combat.  The 
Veteran provided two statements regarding his stressors, 
dated in July 2003 and March 2006.  He also provided 
testimony regarding his stressors in February 2009.  His 
report of ambushes were vague as to his involvement, even 
when read broadly and sympathetically.  The Board also notes 
that the Veteran has been unable to identify with adequate 
specificity the unit, time and place of the events.  He has 
reported that he saw the residuals of accident(s), but did 
not know the company that was involved.  He reported that an 
unnamed lieutenant pointed a gun at him, that natives were 
killed while stealing, and that a Vietnamese jumped on his 
truck, resulting in the firing of weapons by others.  Such 
statements are of non-combat stressors and require credible 
supporting evidence.  Here, there is no credible supporting 
evidence, and there is inadequate information upon which to 
perform a search.  In formal findings dated in April 2006 and 
November 2007, the RO's JSRRC (Joint Services Records 
Research Center) Coordinator also determined that the 
information provided by the Veteran was insufficient to 
conduct a search for verification.

In sum, the Veteran has not presented adequate evidence that 
he has PTSD, there is no credible supporting evidence of a 
stressor, and the appellant was not in combat.  The evidence 
preponderates against the Veteran's claim, and it must be 
denied.




ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


